DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted August 5, 2021, has been received.  The amendment of claims 1-3 and 14; and cancellation of claims 15-16, is acknowledged.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head with pressurizing chamber and a plurality of flow paths.  However, the cited art does not appear to explicitly disclose or suggest pressurizing chamber main bodies of the plurality of pressurizing chambers have a three-fold shape or a more rotational symmetry in a plan view, and are disposed in a state of not substantially rotating with respect to each other, the plurality of pressurizing chambers connected to the first common flow path along the first common flow path comprise four pressurizing chamber rows on both sides of the first common flow path, and when the four pressurizing chamber rows comprise a first pressurizing chamber row, a second pressurizing chamber row, a third pressurizing chamber row, and a fourth pressurizing chamber row in an order in a second direction that intersects with the first direction, an opening of the partial flow path on the pressurizing chamber main body side is disposed farther than the 5Attorney Docket No.: 18P00407USO area center of gravity of the pressurizing chamber main body with respect to the first common flow path in the second and third pressurizing chamber rows, a relative position of the opening of the first individual flow .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICA S LIN/Primary Examiner, Art Unit 2853